Citation Nr: 0829774	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from November 1958 to 
August 1960.  She thereafter served in the U.S. Army Reserves 
until May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran testified before the 
undersigned at a videoconference hearing held in July 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
her hypertension in particular because the disorder 
originated during her period of service in the U.S. Army 
Reserves.  Service medical records for the veteran's period 
of active duty service are silent for any complaints, finding 
or diagnosis of hypertension, or any reference to a 
cerebrovascular accident (CVA) or coronary artery disease.

The service medical records for the veteran's period of 
service in the U.S. Army Reserves show that at an August 1974 
examination, she was noted to have borderline hypertension 
following a 3-day blood pressure check.  At a November 1974 
examination, she reported that her high blood pressure was 
noticed in 1966, and that her instructions from that time 
forward were only to seek follow up treatment three times in 
a year; she indicated that she was not instructed to use any 
medication or diet for the control of her symptoms.  A 
periodic examination in April 1979 noted her report of using 
blood pressure medications, and documented a blood pressure 
reading of 130/80.  In January 1980, she was noted to be in 
attendance at a unit training assembly when she suffered a 
myocardial infarction during that month.  (As noted in the 
next paragraph, she did not actually suffer a myocardial 
infarction at that time.)  A June 1985 periodic examination 
noted that she used blood pressure medication, and documented 
a blood pressure reading of 140/80.  At a July 1985 medical 
screening, the veteran's blood pressure was 140/90.  At a May 
1989 periodic examination, she reported a history of 
hypertension for which she used medication.  An April 1992 
sick slip notes a history of hypertension with a current 
blood pressure reading of 208/110, along with a notation that 
she should not participate in physical training.  The service 
records show that the veteran served as a respiratory 
therapist.

On file are VA and private treatment records for 1980 through 
December 2007.  The records show she was hospitalized in 
January 1980 at a VA facility for the recent onset of chest 
pain; she was noted to have a 14-year history of 
hypertension.  The discharge diagnosis included hypertension, 
and indicated that an acute myocardial infarction had been 
ruled out.  Medical records subsequent to that hospital 
admission document continued treatment for incompletely 
controlled hypertension.  Her blood pressure ranged from 
normal to highly elevated, with blood pressure readings 
predominantly (but not exclusively) well below 208/110.  The 
veteran was treated for another episode of chest pressure in 
1988, which was attributed to hypokalemia; diagnostic testing 
at the time was negative for evidence of cardiopulmonary 
disease.  A May 1993 computed tomography scan of the brain 
was negative for abnormalities.  In November 2000, the 
veteran suffered a CVA, with residual left hemiparesis and 
speech problems.  At the time of this event she denied any 
prior history of a CVA, transient ischemic attacks, or 
coronary artery disease.  The CVA was attributed to either 
large artery atherosclerosis or hypertension.  The records do 
not suggest any relationship of the hypertension or CVA to 
service.    

At her July 2008 hearing before the undersigned, the veteran 
testified that she was first diagnosed with hypertension in 
1967 by a civilian physician.  She indicated that her CVA 
occurred in 2000.  The veteran testified that she first 
entered the Reserves in 1973.

Applicable law provides that "active military service" for 
the purpose of service connection includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
which occurred during such training.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2007).

The record reflects that the RO has not attempted to obtain 
verification of the veteran's dates of active duty for 
training.  This is likely explained by the several 
communications from the RO to the veteran in which the RO 
informed her that, as a matter of law, service connection is 
not available for any disease incurred in or aggravated by 
service in the Reserves.  As the preceding paragraph 
indicates, however, if the evidence shows that a disease, 
such as hypertension was incurred or aggravated during a 
period of active duty for training, service connection is 
warranted.

Given the April 1992 service medical record in particular, 
the Board finds that verification of the veteran's dates of 
active duty for training is required in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center or any other 
appropriate agency and request 
verification of the dates of active duty 
for training for the veteran's period of 
service in the U.S. Army Reserves.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of the veteran's hypertension; 
and the nature, extent and etiology of 
the veteran's residuals of a 
cerebrovascular accident.  The RO should 
provide the examiner with a summary of 
any verified dates of active duty for 
training for the veteran.  All indicated 
studies should be conducted.  With 
respect to the veteran's hypertension, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the 
hypertension is etiologically related to 
the period of active service from 
November 1958 to August 1960 or was 
manifest within one year of her discharge 
therefrom.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the 
hypertension is etiologically related to 
any verified period of active duty for 
training, including whether hypertension 
underwent chronic worsening therein.

With respect to the residuals of a 
cerebrovascular accident, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
November 2000 cerebrovascular accident is 
etiologically related to the period of 
active service from November 1958 to 
August 1960, or to any verified period of 
active duty for training.  The rationale 
for any opinions should be provided.  The 
veteran's claims file must be made 
available to the examiner for review. 

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
her representative an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).





_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


